           Case 5:19-cv-01558-DJS Document 16 Filed 01/04/21 Page 1 of 17




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


LEE G.,

                                     Plaintiff,
           v.                                                             5:19-CV-1558
                                                                             (DJS)
COMMISSIONER OF SOCIAL SECURITY,

                                     Defendant.


APPEARANCES:                                                     OF COUNSEL:

OLINSKY LAW GROUP                                                HOWARD D. OLINSKY, ESQ.
Attorney for Plaintiff
250 South Clinton Street, Suite 210
Syracuse, NY 13202

U.S. SOCIAL SECURITY ADMIN.                                      CHRISTOPHER L. POTTER, ESQ.
OFFICE OF REG’L GEN. COUNSEL
Attorney for Defendant
J.F.K. Federal Building - Room 625
15 New Sudbury Street
Boston, MA 02203

DANIEL J. STEWART
United States Magistrate Judge

                         MEMORANDUM-DECISION AND ORDER 1

         Plaintiff brought this action pursuant to 42 U.S.C. § 405(g) seeking review of a

decision by the Commissioner of Social Security that Plaintiff was not disabled. Dkt.

No. 1. Currently before the Court are Plaintiff’s Motion for Judgment on the Pleadings

1
 Upon Plaintiff’s consent, the United States’ general consent, and in accordance with this District’s General Order
18, this matter has been referred to the undersigned to exercise full jurisdiction pursuant to 28 U.S.C. § 636(c) and
Federal Rule of Civil Procedure 73. See Dkt. No. 7 & General Order 18.
        Case 5:19-cv-01558-DJS Document 16 Filed 01/04/21 Page 2 of 17




and Defendant’s Motion for Judgment on the Pleadings. Dkt. Nos. 11 & 15. For the

reasons set forth below, Plaintiff’s Motion for Judgment on the Pleadings is granted and

Defendant’s Motion is denied. The Commissioner’s decision is reversed and the matter

is remanded for further proceedings.

                           I. RELEVANT BACKGROUND

                               A. Factual Background

       Plaintiff was born in 1979. Dkt. No. 8, Admin. Tr. (“Tr.”), p. 242. Plaintiff

reported that he did not complete high school or obtain an equivalency diploma, and left

school after completing the eleventh grade. Tr. at p. 50. He has past work experience

as a molding machine tender and retail sales associate. Tr. at pp. 247 & 274. Plaintiff

alleges disability due to anxiety, depression, agoraphobia, arthritis, sleep apnea, high

blood pressure, acid reflux, and high cholesterol. Tr. at p. 94.

                                B. Procedural History

       Plaintiff applied for Supplemental Security Income on May 16, 2016. Tr. at p.

94. He alleged a disability onset date of September 15, 2015. Id. Plaintiff’s application

was initially denied on July 8, 2016, after which he timely requested a hearing before an

Administrative Law Judge (“ALJ”). Tr. at pp. 110 & 122. Plaintiff appeared at a hearing

before ALJ John Ramos on July 26, 2018 and November 13, 2018 at which he and a

vocational expert testified. Tr. at pp. 32-68. On November 29, 2018, the ALJ issued a

written decision finding Plaintiff was not disabled under the Social Security Act. Tr. at

pp. 15-25. On October 18, 2019, the Appeals Council denied Plaintiff’s request for
                                            2
        Case 5:19-cv-01558-DJS Document 16 Filed 01/04/21 Page 3 of 17




review, making the ALJ’s decision the final decision of the Commissioner. Tr. at pp. 1-

6.

                                C. The ALJ’s Decision

       In his decision, the ALJ made the following findings of fact and conclusions of

law. First, the ALJ found that Plaintiff had not engaged in substantial gainful activity

since May 16, 2016, the application date. Tr. at p. 17. Second, the ALJ found that

Plaintiff had the following severe impairments: social anxiety and panic disorders. Id.

Third, the ALJ found that Plaintiff does not have an impairment or combination of

impairments that meets or medically equals one of the listed impairments in 20 C.F.R.

§ 404, Subpart P, App. 1 (the “Listings”). Tr. at p. 18. Fourth, the ALJ found that

Plaintiff has the residual functional capacity (“RFC”) to

       perform a full range of work at all exertional levels. Mentally, the
       claimant retains the ability to understand and follow simple instructions
       and directions, perform simple tasks with supervision and independently,
       and maintain attention/concentration for simple tasks. He can regularly
       attend to a routine and maintain a schedule. The claimant can have
       occasional interaction with coworkers and supervisors to the extent
       necessary to carry out simple tasks. For example, he can ask for help when
       needed, accept instruction or criticism from supervisors, handle conflicts
       with others, state his own point of view, initiate or sustain a conversation,
       and understand and respond to physical, verbal and emotional social cues.
       However, he should avoid work requiring more complex interaction,
       negotiation, or joint efforts with coworkers to achieve work goals, and he
       should not interact with the public. The claimant can handle reasonable
       levels of simple work-related stress, in that he can make decisions directly
       related to the performance of simple work, and can handle the usual
       workplace changes and interactions associated with simple work in a
       position where he is not responsible for the work of or required to
       supervise others. The claimant should also perform goal-oriented work,

                                            3
        Case 5:19-cv-01558-DJS Document 16 Filed 01/04/21 Page 4 of 17




       rather than work involving a production pace, in a workplace with little
       change in daily routine and processes.

Tr. at pp. 20-21.

       Fifth, the ALJ found that Plaintiff was unable to perform any past relevant work.

Tr. at p. 23. Sixth, the ALJ found that Plaintiff was categorized as a “younger

individual,” had a limited education, and was able to communicate in English. Id.

Seventh, the ALJ found that transferability of job skills is not an issue in this case

because the claimant’s past relevant work is unskilled. Id. Finally, the ALJ found that

considering Plaintiff’s age, education, work experience, and RFC, there were jobs that

exist in significant numbers in the national economy that Plaintiff could perform. Tr. at

p. 24. The ALJ, therefore, concluded that Plaintiff was not disabled. Tr. at pp. 24-25.

                       II. RELEVANT LEGAL STANDARDS

                                A. Standard of Review

       A court reviewing a denial of disability benefits may not determine de novo

whether an individual is disabled. 42 U.S.C. § 405(g); Wagner v. Sec’y of Health &

Human Servs., 906 F.2d 856, 860 (2d Cir. 1990).            Rather, the Commissioner’s

determination will be reversed only if the correct legal standards were not applied, or it

was not supported by substantial evidence. See Johnson v. Bowen, 817 F.2d 983, 986

(2d Cir. 1987) (“Where there is a reasonable basis for doubt whether the ALJ applied

correct legal principles, application of the substantial evidence standard to uphold a

finding of no disability creates an unacceptable risk that a claimant will be deprived of

                                            4
        Case 5:19-cv-01558-DJS Document 16 Filed 01/04/21 Page 5 of 17




the right to have her disability determination made according to the correct legal

principles.”); accord Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983), Marcus v.

Califano, 615 F.2d 23, 27 (2d Cir. 1979). “Substantial evidence” is evidence that

amounts to “more than a mere scintilla,” and has been defined as “such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.” Richardson v.

Perales, 402 U.S. 389, 401 (1971). Where evidence is deemed susceptible to more than

one rational interpretation, the Commissioner’s conclusion must be upheld. Rutherford

v. Schweiker, 685 F.2d 60, 62 (2d Cir. 1982).

       “To determine on appeal whether the ALJ’s findings are supported by substantial

evidence, a reviewing court considers the whole record, examining evidence from both

sides, because an analysis of the substantiality of the evidence must also include that

which detracts from its weight.” Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988).

If supported by substantial evidence, the Commissioner’s finding must be sustained

“even where substantial evidence may support the plaintiff’s position and despite that

the court’s independent analysis of the evidence may differ from the [Commissioner’s].”

Rosado v. Sullivan, 805 F. Supp. 147, 153 (S.D.N.Y. 1992). In other words, this Court

must afford the Commissioner’s determination considerable deference, and may not

substitute “its own judgment for that of the [Commissioner], even if it might justifiably

have reached a different result upon a de novo review.” Valente v. Sec’y of Health &

Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).


                                           5
           Case 5:19-cv-01558-DJS Document 16 Filed 01/04/21 Page 6 of 17




                         B. Standard to Determine Disability

       The Commissioner has established a five-step evaluation process to determine

whether an individual is disabled as defined by the Social Security Act. 20 C.F.R. §

416.920. The Supreme Court has recognized the validity of this sequential evaluation

process. Bowen v. Yuckert, 482 U.S. 137, 140-42 (1987). The five-step process is as

follows:

       First, the [Commissioner] considers whether the claimant is currently
       engaged in substantial gainful activity. If he is not, the [Commissioner]
       next considers whether the claimant has a “severe impairment” which
       significantly limits his physical or mental ability to do basic work
       activities. If the claimant suffers such an impairment, the third inquiry is
       whether, based solely on medical evidence, the claimant has an
       impairment which is listed in Appendix 1 of the regulations. If the
       claimant has such an impairment, the [Commissioner] will consider him
       disabled without considering vocational factors such as age, education,
       and work experience; the [Commissioner] presumes that a claimant who
       is afflicted with a “listed” impairment is unable to perform substantial
       gainful activity. Assuming the claimant does not have a listed impairment,
       the fourth inquiry is whether, despite the claimant’s severe impairment, he
       has the residual functional capacity to perform his past work. Finally, if
       the claimant is unable to perform his past work, the [Commissioner] then
       determines whether there is other work which the claimant could perform.
       Under the cases previously discussed, the claimant bears the burden of the
       proof as to the first four steps, while the [Commissioner] must prove the
       final one.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982); accord McIntyre v. Colvin, 758

F.3d 146, 150 (2d Cir. 2014). “If at any step a finding of disability or non-disability can

be made, the SSA will not review the claim further.” Barnhart v. Thompson, 540 U.S.

20, 24 (2003).


                                            6
        Case 5:19-cv-01558-DJS Document 16 Filed 01/04/21 Page 7 of 17




                                    III. ANALYSIS

       Plaintiff presents a single question for the Court’s review – whether the ALJ

committed reversible error by improperly weighing the opinions of Plaintiff’s treating

providers. Dkt. No. 11, Pl.’s Mem. of Law. In response, Defendant asserts that the ALJ

reasonably gave some weight to the joint opinion of Plaintiff’s treating physicians, and

that he reasonably discounted the opinions of Plaintiff’s other treating providers. Dkt.

No. 15, Def.’s Mem. of Law.

       The Second Circuit has long recognized the “treating physician rule” set forth in

20 C.F.R. §416.927(c). “‘[T]he opinion of a claimant’s treating physician as to the

nature and severity of the impairment is given ‘controlling weight’ so long as it is ‘well-

supported by medically acceptable clinical and laboratory diagnostic techniques and is

not inconsistent with the other substantial evidence in the case record.’” Greek v.

Colvin, 802 F.3d 370, 375 (2d Cir. 2015) (quoting Burgess v. Astrue, 537 F.3d 117, 128

(2d Cir. 2008)). However, “the opinion of the treating physician is not afforded

controlling weight where . . . the treating physician issued opinions that are not

consistent with other substantial evidence in the record, such as the opinions of other

medical experts.” Halloran v. Barnhart, 362 F.3.d 28, 32 (2d Cir. 2004).

       In deciding how much weight to afford the opinion of a treating physician, the

ALJ must “‘explicitly consider, inter alia: (1) the frequency, length, nature, and extent

of treatment; (2) the amount of medical evidence supporting the opinion; (3) the

consistency of the opinion with the remaining medical evidence; and, (4) whether the
                                            7
        Case 5:19-cv-01558-DJS Document 16 Filed 01/04/21 Page 8 of 17




physician is a specialist.’” Greek v. Colvin, 802 F.3d at 375 (quoting Selian v. Astrue,

708 F.3d 409, 418 (2d Cir. 2013)).

       However, where the ALJ’s reasoning and adherence to the regulation is clear,

and it is obvious that the “substance of the treating physician rule was not traversed,” no

“slavish recitation of each and every factor” of 20 C.F.R. § 416.927 is required. Atwater

v. Astrue, 512 Fed Appx. 67, 70 (2d Cir. 2013) (citing Halloran v. Barnhart, 362 F.3d

at 31-32). The factors for considering opinions from non-treating medical sources are

the same as those for assessing treating sources, with the consideration of whether the

source examined the claimant replacing the consideration of the treatment relationship

between the source and the claimant. 20 C.F.R. §§ 416.927(c)(1)-(6).

       In Estrella v. Berryhill, the Second Circuit more recently addressed an ALJ’s

failure to “explicitly” apply the regulatory factors set out in Burgess when assigning

weight to a treating physician’s opinion. 925 F.3d 90 (2d Cir. 2019). In Estrella, the

Court explained that such a failure is a procedural error and remand is appropriate “[i]f

‘the Commissioner has not [otherwise] provided ‘good reasons’ [for its weight

assignment][.]’” 925 F.3d at 96 (alteration in original) (quoting Halloran v. Barnhart,

362 F.3d at 32). The Court further clarified that “[i]f, however, ‘a searching review of

the record’ assures us ‘that the substance of the treating physician rule was not

traversed,’ we will affirm.” Id. (quoting Halloran v. Barnhart, 362 F.3d at 32). The

Court also noted the question of “whether ‘a searching review of the record . . . assure[s

us] . . . that the substance of the . . . rule was not traversed’” is “whether the record
                                            8
        Case 5:19-cv-01558-DJS Document 16 Filed 01/04/21 Page 9 of 17




otherwise provides ‘good reasons’ for assigning ‘little weight’ to [the treating

psychiatrist’s] opinion.” Id.

       The Second Circuit recently reiterated its Estrella findings in Ferraro v. Saul,

indicating that the ALJ did not explicitly consider the frequency, length, nature, and

extent of treatment that the claimant had with his treating physicians, did not otherwise

provide “good reasons” for assigning reduced weight to the opinions of those physicians,

and a searching review of the record did not assure the Court that the substance of the

treating physician rule was not traversed. 806 Fed. Appx. 13, 15-16 (2d Cir. 2020). The

Court in Ferraro also indicated that “merely acknowledging the existence of treatment

relationships is not the same as explicitly considering ‘the frequency, length, nature, and

extent of treatment.’” Id. at 14.

       Judicial deference to the opinion of a treating physician is especially important

in the context of mental illness, as the Second Circuit has recently affirmed, cautioning

that “ALJs should not rely heavily on the findings of consultative physicians after a

single examination.” Id. at 16. In cases where “mental health treatment is at issue, the

treating physician rule takes on added importance.” Bodden v. Colvin, 2015 WL

8757129, at *9 (S.D.N.Y. Dec. 14, 2015).

       Plaintiff contends that the ALJ failed to properly weigh the opinion evidence

from his treating providers regarding his functional limitations in reaching his RFC

determination. Pl.’s Mem. Of Law.


                                            9
        Case 5:19-cv-01558-DJS Document 16 Filed 01/04/21 Page 10 of 17




                            A. Drs. Joyce and Cummings

       Donald Joyce, M.D. prepared a Medical Source Statement in which he reported

treating Plaintiff five times within a twelve-month period. Tr. at p. 878. Dr. Joyce’s

medical opinion indicated that Plaintiff would be off-task from ten to fifteen percent of

the workday, would be absent about three days per month, and would have “good days”

and “bad days.” Tr. at pp. 878-80. This opinion was co-signed by Dr. Joyce’s

supervisor, DeAnn Cummings, M.D. Id.

       If an ALJ chooses not to afford controlling weight to a treating physician’s

opinion he must “explain the reasoning for h[is] decision not to do so with specificity.”

Jarvis v. Colvin, 2016 WL 4148352, at *8 (N.D.N.Y. Aug. 4, 2016). “If the Court finds

the ALJ erred in failing to adequately explain his reasoning for not crediting the opinion

of any of the treating physicians, then the case must be remanded.” Meadors v. Colvin,

2015 WL 224759, at *7 (N.D.N.Y. Jan. 15, 2015). Here, the ALJ not only failed to

acknowledge the existence of the treating relationship, but also failed to address the

frequency, length, nature, and extent of the treatment. In addition, the ALJ did not offer

sufficiently specific reasons for his conclusion, and his analysis of the opinion did not

satisfy the requirements of the treating physician rule. The matter, therefore, must be

remanded for further consideration.

       While the record in this case made clear that Dr. Joyce had a treatment history

with Plaintiff, spanning at least twelve months, Tr. at p. 878, the ALJ’s decision makes

no reference to this history, nor to the nature or extent of Dr. Joyce’s treatment
                                           10
        Case 5:19-cv-01558-DJS Document 16 Filed 01/04/21 Page 11 of 17




relationship with Plaintiff. See Tr. at pp. 18-23. This was error. Andrew L. v. Berryhill,

2019 WL 1081460, at *5 (N.D.N.Y. Mar. 7, 2019); Robert B. v. Comm’r of Soc. Sec.,

2018 WL 4215016, at *5 (N.D.N.Y. Sept. 5, 2018).

       The ALJ’s analysis of the opinion also makes no reference to evidence supporting

Dr. Joyce’s asserted limitations. See Tr. at p. 22. Plaintiff argues that there is significant

evidence supporting Dr. Joyce’s assessment. See Pl.’s Mem. of Law at p. 17 (citing to

the administrative record). While the Court must not re-weigh opinion evidence so long

as there is substantial evidence to support the ALJ’s determination, the ALJ was required

to consider “the amount of medical evidence supporting the opinion.” Greek v. Colvin,

802 F.3d at 375. Here, his opinion fails to show he did so. There is clearly evidence

supportive of Plaintiff’s position and absent some discussion of that evidence in the

context of evaluating Dr. Joyce’s opinion, the Court cannot find that the ALJ’s decision

was supported by the necessary “good reasons.” Estrella v. Berryhill, 925 F.3d at 96

(“the ALJ must give good reasons” in explaining the weight afforded to a treating

physician’s opinion).

       It also appears that in discussing the extent to which Dr. Joyce’s opinion was

consistent or inconsistent with other evidence, the ALJ engaged in improper “cherry

picking” of the evidence. “Cherry picking ‘refers to improperly crediting evidence that

supports findings while ignoring conflicting evidence from the same source.’” Tara S.

v. Berryhill, 2019 WL 121243, at *6 (N.D.N.Y. Jan. 7, 2019) (quoting Dowling v.

Comm’r of Soc. Sec., 2015 WL 5512408, at *11 (N.D.N.Y. Sept. 15, 2015)). The ALJ
                                             11
        Case 5:19-cv-01558-DJS Document 16 Filed 01/04/21 Page 12 of 17




afforded the opinion of Drs. Joyce and Cummings some weight, but ultimately decided

not to adopt the specific portions of their findings related to the amount of time that

Plaintiff would be off-task and absent from work. The ALJ chose not to adopt those

portions because he found them to be “purely speculative” and inconsistent with other

portions of their opinion: namely, that the Plaintiff has an “unlimited or very good”

ability to maintain regular attendance and be punctual within customary, usually strict

tolerances; sustain an ordinary routine without special supervision; and perform at a

consistent pace without an unreasonable number and length of rest periods. Tr. at p. 22.

It is difficult to ascertain why exactly the ALJ felt that the opinion of Plaintiff’s treating

physician was more speculative than that of the consultative physician, especially

considering that the opinions in these categories remain consistent among Plaintiff’s

other treating providers. The ALJ’s decision to disregard only the portions of the

opinion most supportive of the presence of a disability seems to be indicative of cherry-

picking.

       Moreover, the presence of cherry-picking is particularly troublesome where, as

here, mental health symptoms are involved. “Mental health patients have good days and

bad days; they ‘may respond to different stressors that are not always active.’” Pagan

v. Saul, 2020 WL 2793023, at *6 (S.D.N.Y. May 29, 2020) (citation omitted). “Cycles

of improvement and debilitating symptoms [of mental illness] are a common

occurrence, and in such circumstances it is error for an ALJ to pick out a few isolated

instances of improvement over a period of months or years and to treat them as a basis
                                             12
        Case 5:19-cv-01558-DJS Document 16 Filed 01/04/21 Page 13 of 17




for concluding a claimant is capable of working.” Estrella v. Berryhill, 925 F.3d at 97

(citations omitted).

       The ALJ also pointed to Plaintiff’s ability to pick up his bedroom, wash dishes,

take care of pets, and sometimes do yard work or watch television as evidence that his

impairments were not as severe as alleged. Tr. at p. 23. It is not clear, however, that

the parallel that has been drawn between these at-home activities and Plaintiff’s anxiety

and panic disorder symptoms is appropriate, as his symptoms seem to be exacerbated

primarily in situations outside of his home. Tr. at p. 21.

       The ALJ’s cherry picking of evidence in concluding to discount the opinion of

Dr. Joyce was not consistent with the treating physician rule. Ardito v. Barnhart, 2006

WL 1662890, at *5 (D. Conn. May 25, 2006) (cherry picked decision violates treating

physician rule); Tim v. Colvin, 2014 WL 838080, at *7-8 (N.D.N.Y. Mar. 4, 2014)

(cherry picked analysis “cannot constitute a good reason”).

       Taken together, these factors demonstrate that the ALJ failed to properly

articulate his reasoning for not affording Dr. Joyce’s opinion controlling weight and

therefore remand is required for a more complete consideration of the weight to be

afforded that opinion.    See, e.g., Sheri S. v. Berryhill, 2019 WL 1429522, at *5

(N.D.N.Y. Mar. 29, 2019); Robert B. v. Comm’r of Soc. Sec., 2018 WL 4215016, at *6

(citing cases).




                                            13
       Case 5:19-cv-01558-DJS Document 16 Filed 01/04/21 Page 14 of 17




                                  B. Other Providers

       Under the regulations, Plaintiff’s therapists are not acceptable medical sources,

but are classified as “other” sources. 20 C.F.R. § 416.927(f)(1)-(2). Therefore, while

the ALJ is “free to consider the opinion of [non-acceptable medical sources] in making

his overall assessment of a claimant's impairments and residual abilities,” he is not

required to treat the opinions with the same level of deference as a treating physician.

Genier v. Astrue, 298 Fed. Appx. 105, 108 (2d Cir. 2008) (summary order). “However,

an ALJ should adequately explain why he rejected an opinion from such a source if it is

significantly more favorable to the plaintiff and may well ‘have an effect on the outcome

of the case.’” Decker v. Saul, 2020 WL 5494369, at *5 (W.D.N.Y. Sept. 11, 2020)

(citing 20 C.F.R. § 404.1527(f)). Plaintiff advances treatment reports prepared by

Caitlin McArdle, MSW, and Stephanie Starie, LMSW, which are in fact significantly

more favorable to the Plaintiff and may well have had an effect on the outcome of the

case if given more weight.

       In addressing the opinions of Plaintiff’s therapists, rather than adequately

explaining his rationale, the ALJ instead combined the content of both opinions from

separate providers into a single sentence as if they were one report. Tr. at p. 19. He

only notes that “some of the claimant’s providers have reported greater limitations in

several areas of functioning (B3F, B10F).” Id. Starie and McArdle are not mentioned

by name, but rather acknowledged only by a parenthetical reference (B3F, B10F) within

the sentence. However, aside from noting that “this level of limitation does not comport
                                           14
       Case 5:19-cv-01558-DJS Document 16 Filed 01/04/21 Page 15 of 17




with the claimant’s mental status exam or other opinions of record,” the ALJ does not

identify which limitations he specifically disagrees with, or from which treatment

provider. For that matter, he cites to Dr. Shapiro’s exam in particular as providing

contrary evidence to these reports. Tr. at p. 19. As the Second Circuit has cautioned,

“ALJs should not rely heavily on the findings of consultative physicians” such as Dr.

Shapiro “after a single examination.” Ferraro v. Saul, 806 Fed. Appx. at 16. This is

especially true in the mental health context, where patients may have “good days” and

“bad days,” rendering a longitudinal assessment of symptoms by a treating provider

more accurate. See Pagan v. Saul, 2020 WL 2793023, at *6.

                                 1. Caitlin McArdle, MSW

       Caitlin McArdle completed a Medical Source Statement on April 20, 2016,

indicating at that time that she had been treating Plaintiff with weekly one-hour therapy

sessions since March 2, 2016. Tr. at p. 365. In her report, McArdle indicated that

Plaintiff would likely be absent from work four or more days per month due to his

impairments, and that he would be unable to meet competitive standards for attendance.

Tr. at pp. 367 & 369. This assessment is generally congruent with the assessment of

Drs. Joyce and Cummings, who opined that Plaintiff was likely to be absent about three

days per month. Tr. at p. 880.

       Although there are, as the ALJ noted, many aspects of McArdle’s report that

describe higher levels of impairment than contained in other opinions, there are also a

number that are consistent with the findings of Plaintiff’s treating physician and with
                                           15
        Case 5:19-cv-01558-DJS Document 16 Filed 01/04/21 Page 16 of 17




his other treating therapist’s opinion. Without sufficient explanation by the ALJ, it is

not possible to speculate which portions of the report he found specifically objectionable

or which evidence in the record he felt was adequate to disprove and discount the

opinion entirely.

                               2. Stephanie Starie, LMSW

       A Medical Source Statement was also completed by Stephanie Starie, LMSW,

on July 5, 2018. Tr. at pp. 833-37. Starie indicated that Plaintiff would have “no useful

ability to function” in the area of maintaining attendance within customary, usually strict

tolerances. Tr. at p. 834. She opined that Plaintiff would be absent from work about

four days per month, and that he would be off-task for more than twenty percent of an

eight-hour workday. Tr. at p. 835. Starie indicated that Plaintiff would have “good”

days and “bad” days, but “most often ‘bad’ days.” Id. Again, although the ALJ is

correct that Starie’s report describes much more marked limitations than did many of

the other providers, it is also generally consistent with the findings of Caitlin McArdle

and Drs. Joyce and Cummings related to the time Plaintiff would be off-task and absent

from work. In fact, it appears that all of Plaintiff’s treating providers are in agreement

as to the degree of limitation in those specific categories, and the only disagreement

comes from the non-treating physicians. While the ALJ is certainly entitled to give more

weight to the other physicians’ opinions if supported by substantial evidence, he should

do so with caution, particularly given the mental health nature of Plaintiff’s claims.


                                            16
        Case 5:19-cv-01558-DJS Document 16 Filed 01/04/21 Page 17 of 17




Given the caution required in this category, and the lack of sufficient analysis by the

ALJ, this case must be remanded for further consideration.

                                   IV. CONCLUSION

       ACCORDINGLY, it is

       ORDERED, that Plaintiff’s Motion for Judgment on the Pleadings (Dkt. No. 11)

is GRANTED; and it is further

       ORDERED, that Defendant’s Motion for Judgment on the Pleadings (Dkt. No.

15) is DENIED; and it is further

       ORDERED, that Defendant’s decision denying Plaintiff disability benefits is

VACATED and REMANDED pursuant to Sentence Four of section 405(g) for further

proceedings; and it is further

       ORDERED, that the Clerk of the Court shall serve copies of this Memorandum-

Decision and Order on the parties.

Dated: January 4, 2021
      Albany, New York




                                          17
